Case: 14-40814      Document: 00513194009         Page: 1    Date Filed: 09/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 14-40814                             September 15, 2015
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RUBEN MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:12-CR-161


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Ruben Martinez appeals his guilty-plea conviction for conspiracy to
possess with intent to manufacture and distribute methamphetamine, for
which the district court sentenced him to 150 months of imprisonment.
According to Martinez, the district court erred in denying his motion to
withdraw his guilty plea based on its reliance on the factors outlined in United
States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984), to analyze his motion. We,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40814     Document: 00513194009     Page: 2   Date Filed: 09/15/2015


                                  No. 14-40814

however, have recently reiterated the court’s responsibility to consider the
Carr factors, see United States v. Harrison, 777 F.3d 227, 234 (5th Cir. 2015),
and his argument on that point is therefore unavailing. Martinez does not
otherwise identify error in the district court’s analysis of the Carr factors, and
thus has waived such a challenge. See United States v. Torres-Aguilar, 352
F.3d 934, 936 n.2 (5th Cir. 2003). He fails to show that the district court abused
its discretion in denying his motion to withdraw. See United States v. Urias-
Marrufo, 744 F.3d 361, 364 (5th Cir. 2014).
      Martinez likewise fails to provide legal or factual analysis of his claim
that his trial counsel rendered ineffective assistance by failing to inform him
that the district court lacked venue, by failing to inform him that he would
receive the same sentence if he pleaded guilty on the day of trial as if he went
to trial, and by “spoon [feeding]” him the answers to the district court’s
questions at rearraignment.        Therefore, he has waived his ineffective
assistance claim as well. See Torres-Aguilar, 352 F.3d at 936 n.2.
      The judgment of the district court is AFFIRMED.




                                        2